      Case 0:20-mj-06159-JMS Document 8 Entered on FLSD Docket 03/19/2020 Page 1 of 1


       UNITED STATES DISTRICT CO URT FO R SO UTHERN DISTRICT O F FLO RIDA H CO URT O RDER/M INUTES**
                U.S. MAG ISTRATE JUDG E JARED S.STRAUSS - FO RT LAUDERDALE, FLORIDA ROO M 203-D


 DEFT: DENIS SOTNIKOV (J)#26293-104                                CASE NO: 20-6159-STRAUSS
 AUSA:       (D.ZACCA COVERING FOR J.ANTON)                        ATTY:         RJCHARD M ERLINO & ROMAN GROYSMAN
 USPO :                                                            VlO L
                                                                            :
                                                                                18:U.S.C.j1956(h)
 PROCEEDIN G:        PRETRIAL DETEN TION AN D                      RECOM M END ED BON D :
                     REM OVA L H EARING

 BON D/PTD HEA RIN G HELD -yes/no                        CO UN SEL A PPOIN TED :



 Q        Allstandard conditions                                    **RUSSIAN INTERPRETER REQUESTED **

 Q        Donotencumber property.                                   DEFENDANT PRESENT IN COURT.HAS HIRED A NEW

           Surrenderand/ordo notobtainpassports/traveldocuments,     ATTORNEY.BOTH M R.M ERLINO AND GROYSM AN ARE
 Q         RpttoPTS asdirected / or- x'saweek/month byphone;-
          x'sa week/month in person.                                PRESENT.M OTION TO W ITHDM W AS COUNSEL W AS
 Q         Random urinetestingby PretrialServices.
          Treatmentasdeemednecessary.                               FILED IECF NO.6lCOURT GM NTS MOTION.
           Maintain orseekfull-timeemployment.                      NEW ATTORNEY FELEKE IQASSEGN FILED TEM POM RY

 Q        Nocontactwithvictims/witnesses.                           APPEARANCE IN OPEN COURT.REQUEST ADDITIONAL
 Q        Nofirearms.                                               TIM E.COURT FINDS GO OD CAUSE.G M NTS M OTION FOR
           Electronic Monitoring:                                   CONTINUANCE IN THE INTEREST OF JUSTICE

          Travelextended to:                                        wwwTjwjs yxowj'roju v THROIJGI.IM ARCH 26,2020 Is

 (
 :1       Other:                                                    EXCLUDED UNDER SPEEDY TRIAL ACT *****

 NEXTCOURTAPPEARANCE:                    DATE:                     TIM E:                   JUDGE:           PLACE:

 REPORT RE
 COUN SEL:
 PTD/BOND
 HEARING:                          THURSDAY MARCH 262020AT 10AM DUTY (HUNT)
 PRELIM /A RRAIGN O R
 REM OVAL:                              THURSDAY MARCH 262020AT 10AM DUTY (HUNT)
 STATUS RE
 EXTRADITIO N/HRG :
          03/19/20       TIME: 10:30 A M         FTL/TA PE/#                               Begin o xu :
                                                 JM S-
     I20MINSI            '
***THE TIM E FROM TODAY THROUGH THE RE-SCHEDULED DATE IS EXCLUDED FROM THE DEADLINE FOR TRIAL AS
COM PUTED UNDER THE SPEEDY TRIAL ACT ******(YESORNO)5AR :9:53:33-9:57:36 RECALLED 10:56:37-11:03:42
